Citation Nr: 1437902	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  05-35 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder disability, to include as secondary to a service-connected disease or injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel




INTRODUCTION

The Veteran had active service from June 1981 to July 1991.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision issued by the RO. The Board remanded the claim on appeal in March 2009, June 2011, October 2012, June 2013 and November 2013 for further development. The development has been completed, and the case has since been returned to the Board for appellate review.

The issue of an increased rating for lumbosacral strain as well as the issues of entitlement to service connection for depression claimed as secondary to service-connected disability, entitlement to service connection for gastroesophageal reflux disease and migraines claimed as secondary to service-connected disability and entitlement to a total disability rating based on individual unemployability (TDIU) were previously noted to have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over these matters and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1. A right shoulder disability did not onset due to disease or injury sustained in service and arthritis of the right shoulder was not identified during service or within one year of separation.

2. The right shoulder disability is not caused or aggravated by a service-connected disease or injury.



CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated by service, is not proximately due to or aggravated by a service-connected disease or injury, and arthritis of the right shoulder may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in October 2003, May 2005, and June 2011.  The claim was last adjudicated in July 2014.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports, private treatment records, and Social Security Administration (SSA) records.

Further, the Board is aware that this appeal was, most recently, remanded by the Board in November 2013. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). That remand requested that the RO schedule the Veteran for additional VA examination to evaluate the etiology of the Veteran's claimed right shoulder disability. This development was completed by way of an April 2014 VA examination. Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In summary, the Veteran was notified and aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence. She was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits. See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran's service treatment records do not document any complaints of, treatment for or diagnosis of symptoms related to a right shoulder disability. The April 1991 separation examination reflects that clinical evaluation of the upper extremities was normal.

The Veteran asserts that she has a current right shoulder disability that onset due to disease or injury sustained in service or in the alternative that her current right shoulder disability is causally related to her service-connected lumbosacral strain. 

An October 1996 VA treatment record reflects that the Veteran had full range of motion of both shoulders; she had no tenderness over scapular areas. An April 1998 VA record documents tenderness over the right upper trapezius. An April 1999 record documents the Veteran's complaint of pain in the right shoulder of one week duration. Objectively she exhibited tenderness over the medial border of the right scapula. The diagnosis was scapular pain of questionable etiology.

In a January 2004 record, a VA physician stated, in pertinent part, "I have reviewed the military service medical records of [the Veteran] [and] believe that they demonstrate that it is as likely as not that her complaints of ... [right] shoulder... pain began while she was in the service." A March 2004 VA treatment record reflects the Veteran's complaint of pain in her right shoulder with radiation to the right scapula. She had full range of motion of her right arm and shoulder. Corresponding x-ray report showed mild narrowing of the acromioclavicular (AC) joint with mild osteophytic spurring and mild degenerative change of the glenoid labrum. The impression was degenerative change.

An August 2011 report of VA examination documents the Veteran's complaints of right shoulder pain, ongoing for the past 3 months. Objectively, she had guarding of movement of the right shoulder. The examiner noted that the Veteran did not have pain in the shoulder joint; rather, the pain was in the upper lateral back. The shoulder joint was not tender. X-ray findings showed a normal right shoulder; there were no acute or degenerative findings. The diagnosis was normal right shoulder. Accordingly, the examiner declined to offer an opinion as to etiology since he found no evidence of current disability.

A November 2012 report of VA examination reflects a diagnosis of "no identifiable right shoulder condition." The Veteran reported that she did not have much pain in her right shoulder. She did have some pain in the posterior musculature that radiated into her arm. She did not recall any specific right shoulder injury. Objectively, examination of the right shoulder was unremarkable. The examiner indicated that there were no x-ray findings of arthritis. The examiner indicated that the claimed right shoulder disability was less likely than not incurred in or caused by in-service injury, event or illness. The examiner also indicated that the claimed right shoulder disability was less likely than not proximately due to or the result of the Veteran's service-connected disability. The examiner's rationale for these opinions was "I did not identify a shoulder condition."

The April 2014 report of VA examination reflects a diagnosis of right shoulder strain with AC degenerative joint disease. The Veteran reported that she developed right shoulder pain in the military prior to discharge and it had continued to the present. On examination, the physician stated that it would be only with resort to mere speculation to opine whether or not the Veteran's right shoulder strain with AC degenerative joint disease is caused or aggravated to any degree by her service-connected lumbar spine disability and/or her military service. The physician explained that the service treatment records contained no indication of right shoulder disability and the Veteran on her report of medical history associated with her separation examination indicated she had no shoulder problems. Additionally, clinical evaluation on the separation examination was normal. The examiner further explained that the medical literature did not support a cause and effect relationship between lumbar spine disease and shoulder disease not originating from the same traumatic event. The examiner concluded that there was no objective evidence that the Veteran's current right shoulder strain with AC degenerative joint disease is caused or aggravated to any degree by her service-connected lumbar spine disability.

In this case, the Board finds that service connection for the right shoulder disability is not warranted. To that end, the Board notes that after reviewing the entirety of the April 2014 VA examination report the examiner is essentially opining that the current right shoulder disability is not related to service or a service-connected disability. For example, the physician explained that the service treatment records contained no indication of right shoulder disability, clinical evaluation at separation was normal, and the Veteran, herself, indicated she had no shoulder problems (April 1991 report of medical history). Further, the physician clearly explained that medical literature did not support a cause and effect relationship between lumbar spine disease and shoulder disease not originating from the same traumatic event. The examiner provides a full rationale for the conclusion he reaches and it is clear that the examiner was not simply resorting to speculation. See e.g. Jones v. Shinseki, 23 Vet. App. 382 (2010); see also Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012); Monzingo v. Shinseki, 26 Vet. App. 97, 105, (2012) (noting an examination is adequate when it "sufficiently inform[s] the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). As such, although the phrase "resort to mere speculation" appears in the opinion, it does not render the examination inadequate as there is no indication that the opinion provided was speculative. The Board considers this opinion adverse to the claim and highly probative.  

The Board is aware of the opinion offered by the VA physician in January 2004, namely that it is as likely as not that the Veteran's complaints of right shoulder pain began while she was in the service. However, the Board reiterates that the service treatment records do not document any complaints of, treatment for or diagnosis of symptoms related to a right shoulder disability Additionally, as noted, the Veteran, herself, denied shoulder problems during service (as documented in the April 1991 report of medical history). Given that the physician provided no additional support for this bare conclusion, the Board affords greater probative value to the April 2014 VA examination report where the physician offered a well-reasoned, detailed opinion based on a thorough review of the medical records, taking the Veteran's history and performing examination. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008)

In this case, there is a conflict in the record concerning the lay evidence and January 2004 statement from the VA physician versus other evidence of record.  To that end, the physician opined that it is as likely as not that the Veteran's complaints of right shoulder pain began while she was in the service and the Veteran is competent to report that fact. However, the January 2004 statement offers no rationale for this conclusion and is inconsistent with the more objective evidence reflecting that she had no complaints of shoulder pain in service or for many years thereafter. An April 1998 VA record documenting tenderness over the right upper trapezius is the first indication of record of right shoulder symptomatology. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Additionally, there is no evidence of arthritis of the right shoulder shown in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Characteristic manifestations sufficient to identify the disease (arthritis) entity were not noted during service or within one year of separation. Thus, service connection cannot be awarded on a presumptive basis. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

The Veteran is competent to provide evidence of observable manifestation or symptoms and report that which she has been told.  However, the positive lay and medical evidence is of little probative value when viewed in context and in its entirety.  When viewed in context of the entirety of the record, the most probative evidence establishes that the Veteran's right shoulder disability is unrelated to service or a service-connected disability.  

To be clear, the Board finds that the Veteran is competent to state that she has right shoulder pain that began in service and that she has been told that her right shoulder disorder is related to service. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Here, the Veteran denied right shoulder symptoms in service and did not report any right shoulder symptomatology until April 1998. In April 1999, she complained of right shoulder pain of one week duration. The August 2011 report of VA examination documents the Veteran's complaints of right shoulder pain, ongoing for the past 3 months. The November 2012 report of VA examination reflects her report that she did not have much pain in her right shoulder and that she did not recall any specific right shoulder injury. However, in the April 2014 report of VA examination, the Veteran reported that she developed right shoulder pain in the military prior to discharge and it had continued to the present. Given these inconsistencies the Board finds her lay assertions to be not credible. Regardless, in this case, the Board finds the opinion of the VA examiner in the April 2014 report of VA examination to be most probative. The VA physician is a medical professional who reviewed the claims file, considered the reported history, performed physical examination and reviewed medical literature. The physician used his expertise in reviewing the facts of this case and determined that the right shoulder disability did not onset as a result of disease or injury sustained in service and was unrelated to the Veteran's service-connected lumbar spine disability.

It is clear that the examiner fully understood the basis for the Veteran's claim yet still determined, after reviewing the facts of the case, that her claimed right shoulder disability was unrelated to service or a service-connected disability.

Whether the issue is direct service connection, presumptive service connection or secondary service connection, the result is the same; service connection is simply not warranted. For the foregoing reasons, the Board finds that the claim of entitlement to service connection for a right shoulder disability, to include claimed as secondary to service-connected disease or injury must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a right shoulder disability, to include claimed as secondary to a service-connected disease or injury is denied.



____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


